Citation Nr: 1039701	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.  

2.  Entitlement to service connection for headaches with vision 
problems and difficulty concentrating.  

3.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to December 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims.  During the pendency of 
this appeal, the Veteran moved to Alabama, and accordingly, the 
RO in Montgomery, Alabama, currently has jurisdiction over this 
case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
In his February 2007 substantive appeal, the Veteran requested a 
video-conference hearing before a Veterans Law Judge at the RO.  
He was scheduled for a video-conference hearing in October 2007, 
but failed to appear.  Significantly, however, the August 2007 
letter informing the Veteran that he had been scheduled for a 
hearing stated that, if the Veteran wanted to keep his October 
2007 hearing, he must notify the RO by submitting the attached 
form by October 11, 2007.  The August 2007 letter also stated 
that, if the Veteran did not respond to the letter, his video-
conference hearing would be canceled and he would instead be 
scheduled for a hearing during a future visit by a Board member.  
In this regard, the Board notes that, although the Veteran did 
not respond to the August 2007 letter and has at no point 
indicated that he no longer desires a hearing before a Veterans 
Law Judge, the RO failed to cancel his October 2007 video-
conference hearing and re-schedule him for a Travel Board hearing 
instead, as promised in the August 2007 letter.  Accordingly, the 
Board finds that the Veteran's hearing before a Veteran's Law 
Judge should be rescheduled.  Since the RO is responsible for 
scheduling hearings before the Board, a remand to the RO is 
necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
Montgomery, Alabama, RO before a Veterans Law 
Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


